TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN




NO. 03-05-00050-CR




In re Cathy Mata


Teodoro Benavides, Appellant

v.

The State of Texas, Appellee





FROM THE DISTRICT COURT OF TRAVIS COUNTY, 331ST JUDICIAL DISTRICT
NO. 2044396, HONORABLE FRED A. MOORE, JUDGE PRESIDING




O R D E R   T O   S H O W   C A U S E
PER CURIAM
This is a contempt proceeding ancillary to Teodoro Benavides’s appeal from a
judgment of conviction for burglary.  The subject of this proceeding is Ms. Cathy Mata, court
reporter for the 331st District Court.
The reporter’s record was originally due to be filed on March 14, 2005.  On April 21,
2005, after the court reporter failed to respond to an overdue notice, the Court ordered her to tender
the record for filing in this cause no later than May 27, 2005.  She failed to file the record as ordered.
Cathy Mata is hereby ordered to appear in person before this Court on the 20th day
of June 2005, at 9:00 o’clock a.m., in the courtroom of this Court, located in the Price Daniel, Sr.
Building, 209 West 14th Street, City of Austin, Travis County, Texas, then and there to show cause
why she should not be held in contempt and sanctions imposed for her failure to obey the April 21,
2005, order of this Court.  This order to show cause will be withdrawn and the said Cathy Mata will
be relieved of her obligation to appear before this Court as above ordered if the Clerk receives the
reporter’s record by the close of business on June 17, 2005.
It is ordered June 14, 2005.
 
Before Justices B. A. Smith, Puryear and Pemberton
Do Not Publish